As filed with the Securities and Exchange Commission on September 27, 2011 Registration Statement No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Sionix Corporation (Exact name of registrant as specified in its charter) Nevada 87-0428526 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 914 Westwood Blvd., Box 801 Los Angeles, California 90024 (704) 971-8400 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) James R. Currier Chief Executive Officer Sionix Corporation 914 Westwood Blvd., Box 801 Los Angeles, California 90024 (704) 971-8400 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Kevin Friedmann, Esq. RICHARDSON & PATEL LLP 750 Third Avenue, 9th Floor New York, New York 10017 Tel: (212) 561-5559 Fax: (917) 591-6898 Jonathan R. Zimmerman Matthew R. Kuhn FAEGRE & BENSON LLP 2200 Wells Fargo Center 90 South Seventh Street Minneapolis, Minnesota 55402 Tel: (612) 766-7000 Fax: (612) 766-1600 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box.o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee Common stock, $0.001 par value per share $ $ Estimated solely for the purpose of computing the registration fee pursuant to Rule 457(o) under the Securities Act. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE SECURITIES AND EXCHANGE COMMISSION, ACTING PURSUANT TO SECTION 8(A), MAY DETERMINE. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, dated September27, 2011 PROSPECTUS Shares of Common Stock We are offering up to[] shares of our common stock at a public offering price of $[] per share. Our common stock is quoted on the OTC Bulletin Board under the symbol “SINX.”On September 22, 2011, the last reported market price of our common stock was $0.08 per share. We intend to list our common stock on the NASDAQ Capital Market under the symbol “BUBL” which listing we expect to occur immediately following the consummation of this offering.No assurance can be given that our application will be approved.If the application is not approved, our common stock will continue to be traded on the OTC Bulletin Board. We are offering these shares on a best efforts basis. We have retained Northland Securities, Inc. as placement agent in this offering, and we will pay fees to the placement agent in connection with this offering equal to 7.0% of the proceeds of the offering. For a purchase price of $50, we have agreed to issue the placement agent warrants to purchase a number of shares of our common stock equal to 5.0% of the number of shares sold in this offering with an exercise price equal to 115% of the per share price of shares to be sold in this offering.We have also agreed to reimburse the placement agent for certain expenses incurred by it in connection with the offering and to indemnify the placement agent for certain losses it might incur in connection with this offering.In addition, we have granted Northland Securities, Inc. a right of first refusal for 12 months following the final closing of this offering to act as our lead or book running manager in any of our public or private debt or equity offerings during that time, subject to certain exceptions. The placement agent is not required to purchase or sell any of the shares offered by this offering, but will use its reasonable efforts to sell the shares offered. Because there is no minimum offering amount required as a condition to closing in this offering, the actual public offering amount, placement agent’s fee and net proceeds to us, if any, in this offering are not presently determinable and may be substantially less than the maximum offering amounts set forth below.See “Plan of Distribution” beginning on page 47 of this prospectus. Investing in our securities involves a high degree of risk. See “Risk Factors” beginning on page 6 of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per Share Total Offering price per share Placement agent’s fees (1) Proceeds to Sionix Corporation (before expenses) (1) Assumes all of the shares offered hereby are sold. See the section titled “Plan of Distribution” for a full description of the compensation to be paid to the placement agent. We estimate the total expenses of this offering, excluding the placement agent’s fee, will be approximately $. Delivery of the shares to purchasers will be made on or about [], 2011. The date of this prospectus is [], 2011. Northland Capital Markets Table of Contents PAGE Prospectus Summary 1 Risk Factors 6 Special Note Regarding Forward-Looking Statements 16 Use of Proceeds 17 Determination of Offering Price 18 Dilution 18 Business 20 Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Directors, Executive Officers, Promoters and Control Persons 40 Executive Compensation 41 Certain Relationships and Related Transactions 45 Market for Common Equity and Related Stockholder Matters 46 Plan of Distribution 47 Security Ownership of Certain Beneficial Owners and Management 49 Description of Securities 49 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 54 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 55 Where You Can Find More Information 55 Experts 55 Legal Matters and Interests of Named Experts 55 Financial Information F-1 You should rely only on the information contained in this prospectus. We have not, and the placement agent has not, authorized any other person to provide you with information different from that contained in this prospectus. This prospectus is not an offer to sell, nor is it seeking an offer to buy, these securities in any state where the offer or sale is not permitted. The information in this prospectus speaks only as of the date of this prospectus unless the information specifically indicates that another date applies, regardless of the time of delivery of this prospectus or of any sale of our common stock. We obtained industry and market data used throughout this prospectus through our research, surveys and studies conducted by third parties and industry and general publications. We have not independently verified market and industry data from third-party sources. Prospectus Summary About This Prospectus This summary contains basic information about us and this offering.The reader should read the entire prospectus carefully, especially the risks of investing in our common stock discussed under “Risk Factors.”References to “we,” “our,” “us,” the “Company,” or “Sionix” refer to Sionix Corporation, a Nevada corporation. About Our Business Business Overview Sionix designs, develops, markets and sells cost-effective water management and treatment solutions intended for use in the oil and gas, agriculture, disaster relief, and municipal (both potable and wastewater) markets. The Company’s Mobile Water Treatment System (“MWTS”) contains a Dissolved Air Floatation (“DAF”) system with patented technology that management estimates removes more than 99.95 percent of the organic, and most inorganic, particles in water.Historically, DAF systems created bubbles that were 50+ microns in size, which were unable to remove all contaminants due to their size.The Sionix MWTS utilizes and refines DAF technology to provide a pre-treatment process using ambient oxygen and minimal chemical flocculent aids that is efficient and cost-effective.The patented Sionix technology makes micro-bubbles which allow a much greater percentage of contaminants to be captured, floated to the surface and skimmed off, without harmful chemicals.The Company’s MWTS is mobile and modular such that it can be transported easily to address a wide range of water treatment markets and can meet customers’ needs for new systems or to replace or integrate with existing filtration technologies. Industry Overview The water recycling and reuse industry is highly fragmented, consisting of many companies involved in various operational capacities, including companies that design fully integrated systems for processing millions of gallons of water for municipal, industrial, and commercial applications.Demand for water treatment and purification has continued to grow due to economic expansion, population growth, scarcity of usable water, concerns about water quality and regulatory requirements. The world is facing a global supply crisis.Water is a natural resource that has a limited supply and no true substitute, and yet less than 1% of the earth’s water is available for human consumption.Demand for this resource is compounded by a growing world population, Third World urbanization, and increasing water usage in industries such as oil and gas, agriculture and food processing.It has been reported in a recent television broadcast by CNBC in “Liquid Assets: The Big Business of Water,” that within 15 years, 48 countries will be without sufficient water to meet basic requirements.The lack of water resources is directly linked to inadequate water management strategies on the part of governments, businesses, consumers and private individuals.We expect the global supply crisis will continue to drive both domestic and international demand for water treatment and recycling. Our Solution – Sionix MWTS The Sionix MWTS is a self-contained, mobile, customizable water treatment system or pre-treatment process that uses ordinary air, with minimal chemical flocculent aids.We believe that the MWTS is a cost-effective solution for a wide range of applications, including even the smallest water utilities or commercial applications.Our mobile treatment system technology enables water recycling and purification for oil and gas, agriculture, disaster relief, municipalities and other applications. 1 The Sionix MWTS employs our patented DAF technology and improves the efficiency of the standard DAF process by removing what management estimates as more than 99.95 percent of the organic, and most inorganic, particles in water.Historically, DAF systems created bubbles that were 50+ microns in size, which were unable to remove all contaminants due to their size. The patented Sionix technology makes micro-bubbles which allow a much greater percentage of contaminants to be captured, floated to the surface and skimmed off, without harmful chemicals.The primary benefits of the Sionix MWTS include: · Decreased Costs.The Sionix MWTS reduces costs associated with chemical treatments, energy usage, and day-to-day operations. · Customizable Solution.Each MWTS is completely modular and can either be used to replace, or integrate with, existing filtration and treatment technology. · Small, Mobile Footprint.Our MWTS units occupy a much smaller footprint ranging from 3,000 to 5,000 sq. ft. depending on the type of unit, are modular, self-contained and portable.The entire MWTS is built into one or more forty-foot ISO standard transportable containers · Rapid Deployment.The Sionix product offers rapid deployment, with a 24-72 hour install, fully commissioned in three to six weeks.Should catastrophic damage be incurred, a replacement unit may be installed within a few days rather than many months or years as with in-ground systems. · Regulatory Compliance.Our MWTS, by virtue of minimizing dangerous pathogens, also minimizes the necessity of using potentially cancer-causing disinfection products. Growth Strategy Our objective is to be a leading provider of patented water treatment technologies that can be used by our customers for water management and treatment solutions in multiple end markets.Our solutions are designed to make it more cost-effective for our customers to quickly deploy water treatment technologies.The principal elements of our strategy are to: · Focus our sales efforts into the oil and gas markets where our technology and solutions can offer an immediate return on investment for our customers. ü Construction of Williston Basin Brine Recycling Plant (“BRP”) ü Marcellus Shale Pilot Program · Expand domestic and international sales force with individuals who possess industry and application specific experience and relationships. · Build relationships with Engineering, Procurement and Construction (“EPC”) and other water treatment consulting companies that can serve as an indirect sales channel. · Grow revenue through flexible business model. · Expand domestic and international partnerships with companies that have extensive experience and relationships in the water treatment market. · Continue to invest in research and development activities and patent portfolio. Addressable Markets In the United States, we plan to target the established base of small to medium water systems, as well as industrial users (such as the oil and gas industry, agriculture and food producers, and pharmaceuticals) and disaster relief agencies with a need for a clean and consistent water supply.Our initial focus in domestic markets will be on oil and gas, as well as the agricultural industry. 2 Outside the United States, we plan to market principally to local water systems and international relief organizations.The global market for water recycling, reuse and treatment includes a broad array of commercial, industrial, agricultural, municipal and disaster relief applications.According to industry data, it is estimated that 1.1 billion people in the world do not have safe drinking water.There is significant market potential in Asian, Africa, and Latin American countries, where there is a severe lack of supply of water for consumption or daily use, as well as poor quality of existing drinking water. Strategic Partners In March, 2010 we announced our strategic alliance agreement with Pacific Advanced Civil Engineering, Inc. (PACE), an advanced water engineering firm headquartered in Fountain Valley, California.PACE has over 35 years of experience in all phases of water remediation, large and small, including storm water management, river engineering, floodplain mapping, watershed analysis and planning, GIS water resource applications, water quality assessment, water and wastewater treatment, potable water storage and distribution, and lake systems.Under this agreement, PACE has provided continuous engineering oversight of our MWTS and the units included in them. We have also entered into an exclusive services agreement with PERC Water Corporation (PERC), a water recycling and water asset management company headquartered in Costa Mesa, California.Under the agreement, PERC has the exclusive right to supply logic controls, including the software, hardware, firmware, panels and networks, including Ethernet, Wi-Fi and/or satellite based telemetry.Johan Perslow, the founder of both PACE and PERC, joined the Board of Directors of Sionix in June 2010. Pursuant to our arrangement with PACE, PACE is to receive a fee of 3% of the revenue earned from the sale of a MWTS for services provided on a per customer basis.Should we require additional services from PACE, the services will be charged either on a per-hour or fixed-price basis. Our arrangement with PERC is on a per installation basis. We anticipate that these relationships will help us to validate the efficacy of our technology.We also believe that these relationships expose us to a potentially broader range of application opportunities and types of customers. Risks Related to Our Business Our business is subject to a number of risks.You should be aware of these risks before making an investment decision.These risks are discussed more fully in the section of this prospectus titled “Risk Factors”, which begins on page6 of this prospectus. Reverse Split of our Common Stock Nevada Revised Statutes §78.207 allows our Board of Directors to change by a resolution, without obtaining the approval of our stockholders, the number of shares of our authorized common stock by increasing or decreasing the number of authorized shares and correspondingly increasing or decreasing the number of issued and outstanding shares of our common stock held by each stockholder of record at the effective date and time of the change.We currently intend to effect a 1-for-reverse split of our common stock as part of our application to list our securities on the NASDAQ Capital Market.The information in the registration statement of which this prospectus is a part does not reflect the reverse split. NASDAQ Listing Application Immediately following the filing of the registration statement of which this prospectus is a part we will apply for listing of our common stock on the NASDAQ Capital Market.After the reverse split of our common stock as described herein and the completion of this offering, we believe that we will satisfy the listing requirements of the NASDAQ Capital Market.Such listing, however, is not guaranteed.If the application is not approved, our common stock will continue to be traded on the OTC Bulletin Board. 3 The Offering Securities Offered: Up to [] shares of common stock, $0.001 par value per share. Offering Price: $[] per share. Common Stock Outstanding Before the Offering: 295,550,339 shares as of August 31, 2011 Common Stock Outstanding After the Offering: [] shares Use of Proceeds We intend to use the net proceeds of this offering for working capital, and general corporate purposes and, if we sell all of the shares we are offering, repayment of outstanding debt.See “Use of Proceeds” beginning on page 17. Risk Factors The securities offered by this prospectus are speculative and involve a high degree of risk. Investors purchasing securities should not purchase the securities unless they can afford the loss of their entire investment.See “Risk Factors” beginning on page 6. The total number of shares of common stock outstanding after this offering is based on 295,550,339 shares outstanding as of August 31, 2011, which excludes the following securities that were outstanding as of that date: • $750,000 in principal amount of 12% Convertible Promissory Notes originally issued on July 28, 2008 and amended as of July 28, 2009 to include accrued interest as of that date for a new principal amount of $865,938, which have not yet been converted into shares of our common stock; based on an estimated conversion price of $0.06 per share, the principal amount of these notes and accrued interest as of August 31, 2011 would be convertible into 18,612,856 shares of our common stock.If the price to the public in this offering is less than the conversion price of these notes, upon the closing of this offering, then the conversion price of the outstanding notes will be reduced to equal the price at which shares are sold to the public in this offering. • $152,500 in principal amount of our 8% Convertible Promissory Notes issued from April 28, 2010 to June 30, 2011.$225,000 in principal amount of our 8% Convertible Promissory Notes has previously been converted into 7,669,917 shares of our common stock. The conversion price of the remaining notes that are outstanding is based on the market value at the time of conversion. Based on an estimated $0.04 per share market value, the principal amount of these notes and accrued interest as of August 31, 2011 would be convertible into approximately an additional 3.8 million shares of our common stock. The actual amount of shares issued in full satisfaction of this obligation could vary. • $45,000 in principal amount of 10% Convertible Promissory Notes originally issued from December 23, 2009 through January 14, 2010, which have not yet been converted into shares of our common stock. The conversion price of the remaining notes is $0.15 per share.Based on the outstanding principal amount of these notes and accrued interest as of September 12, 2011, these note would be convertible into approximately 360,187 shares of our common stock. • Warrants for the purchase of up to 93,353,814 shares of common stock at a weighted average exercise price of $0.144 per share. • Options for the purchase of up to 38,449,516 shares of common stock at a weighted average exercise price of $0.112 per share. Unless otherwise specifically stated, information throughout this prospectus does not assume the exercise of outstanding options or warrants to purchase shares of our common stock or the conversion of convertible promissory notes. Corporate Information Our principal executive office is located at 914 Westwood Blvd., Box 801, Los Angeles, California 90024. Our telephone number is (704) 971-8400. Our web address is www.sionix.com.Information included on our website is not part of this prospectus. 4 Summary Financial Data The following tables summarize financial data regarding our business and should be read together with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” beginning on page32 of this prospectus and our financial statements and the related notes included elsewhere in this prospectus.We have derived the selected statements of operations data for the years ended September 30, 2009 and 2010 and the selected balance sheet data as of September 30, 2010 from our audited financial statements and related notes included elsewhere in this prospectus. We also provide financial data for the first three fiscal quarters of 2011 and 2010 and as of the end of the third fiscal quarter of 2011, which are derived from our unaudited financial statements included elsewhere in this prospectus. The historical results are not necessarily indicative of the results to be expected for any future period.All monetary amounts are expressed in U.S. dollars. Nine Months Ended Fiscal Year Ended September 30, June 30, (unaudited) Statements of Operations Data: Net revenues $ Costs of sales Gross profit Operating expenses Loss from operations ) Other income (expense) ) Income (loss) before income taxes ) Income taxes ) ) ) Net income (loss) $ $ $ ) $ Per Common Share Data: Net income (loss) per share - Basic $ $ $ ) $ Net income (loss) per share - Diluted $ $ $ ) $ Weighted Average Number of Common Shares - Basic Weighted Average Number of Common Shares – Diluted September 30, 2010 June 30, 2011 (unaudited) Balance Sheet Data: Current assets $ $ Total assets Current liabilities Total liabilities Shareholders’ (deficit) equity ) ) Accumulated deficit $ ) $ ) 5 RISK FACTORS You should carefully consider the risks described below, together with all other information included in this prospectus including our financial statements and related notes, before making an investment decision.The statements contained in this prospectus that are not historic facts are forward-looking statements that are subject to risks and uncertainties that could cause actual results to differ materially from those set forth in or implied by forward-looking statements.If any of the following risks actually occurs, our business, financial condition or results of operations could be harmed. In that case, the trading price of our common stock could decline, and investors in our securities may lose all or part of their investment. We have reported limited revenues.We cannot assure you that we will earn enough revenues to sustain our operations. We have been in business for more than ten years and only in our last fiscal year have we reported revenues from operations.We were in the development stage since inception through December 2009 when we recognized revenue from the sale of our first unit.Except for the revenue we received from the pilot system, and deposits for the commercial sale, all of our working capital has been generated by sales of securities and loans. We have a history of operating losses, which may continue.We cannot assure you that we will ever be profitable. We have a history of losses and may continue to incur operating and net losses for the foreseeable future. Although we had net income of $3,291,470 for the year ended September 30, 2010 and $5,024,198 for the year ended September 30, 2009 (due to derivative accounting), as of September 30, 2010 our accumulated deficit was $25,599,067 and as of June 30, 2011 was $30,131,363.We have not achieved profitability on a quarterly or on an annual basis from normal operations.We may not be able to generate revenues or reach a level of revenue to achieve profitability. 6 We do not have sufficient cash to support our operations and we will need to find capital to operate. If we are unable to raise capital as we need it, we may have to curtail, or even cease, our operations. We do not have enough cash to support our operations.Our capital requirements have been and will continue to be significant.In order to fund shortages of capital, we have borrowed money from our major stockholders and sold our securities.Our major stockholders are not under any obligation to continue purchasing equity securities or to provide loans to us. We will need to raise additional capital to continue our operations.If we raise additional funds by issuing equity securities, our stockholders may experience dilution. Debt financing, if available, may involve restrictive covenants or additional security interests in our assets. If we raise additional funds through collaboration and licensing arrangements with third parties, it may be necessary to relinquish some rights to our technologies or products, or grant licenses on terms that are not favorable to us. If we are unsuccessful in finding financing, we may be required to severely curtail, or even to cease, our operations. As of August 31, 2011, we had approximately $1.13 million in debt scheduled to be paid during 2011.We are not certain that we will have the funds to repay this debt, which could subject us to legal action.Any such actions would adversely affect our business and financial condition. As of August 31, 2011, we had $1,125,938 of debt securities that we issued and aged accounts payable that were scheduled to be repaid during 2011.Of this amount, $45,000 relates to amounts under 10% notes that were past due as of that date.Although we consider our relationships with our lenders to be good, and while we have not received a demand for payment from any lender, we do not currently have the funds to repay this debt and we cannot assure you that we will be able to raise the funds or to renegotiate the terms of the loans.If we default on these obligations or a demand for payment is made and if our investors refuse to renegotiate the terms of the loans, we may be subjected to lawsuits which would further strain our finances and disrupt our business and would adversely affect our business and financial condition. 7 Our auditors have indicated that our inability to generate sufficient revenue raises substantial doubt as to our ability to continue as a going concern. Our audited financial statements for the period ended September 30, 2010 were prepared on a going concern basis.Our auditors have indicated that our inability to generate revenue raises substantial doubt as to our ability to continue as a going concern.Through September 30, 2010, we incurred cumulative losses of $25,599,067 including net income for the year ended September 30, 2010 of $3,291,470, and through June 30, 2011, we incurred cumulative losses of $30,131,363.Our ability to maintain our status as an operating company is entirely dependent upon obtaining adequate cash to finance our overhead, research and development activities, and acquisition of production equipment.We do not know if we will achieve a level of revenues adequate to support our costs and expenses.In order to meet our basic financial obligations, including rent, salaries, debt service and operations, we plan to seek additional equity or debt financing.Because of our history and current debt levels, there is considerable uncertainty as to whether we will be able to obtain financing on terms acceptable to us.Our ability to meet our cash requirements for the next twelve months depends on our ability to obtain financing. There is no assurance that we will be able to implement our business plan or continue our operations. Failure to maintain effective internal control over financial reporting in accordance with Section 404 of the Sarbanes-Oxley Act of 2002 may result in actions filed against us by regulatory agencies or in a reduction in the price of our common stock. We are required to maintain effective internal control over financial reporting under the Sarbanes-Oxley Act of 2002 and related regulations.Any material weakness in our internal control over financial reporting that needs to be addressed, or disclosure of a material weakness in management’s assessment of internal control over financial reporting, may reduce the price of our common shares because investors may lose confidence in our financial reporting.Our failure to maintain effective internal control over financial reporting could also lead to actions being filed against us by regulatory agencies. In connection with the restatement of our consolidated financial statements for the years ended September 30, 2007 and 2008 and each subsequent quarter through the quarter ended June 30, 2009, we identified weaknesses in internal control over financial reporting that were material weaknesses as defined by standards established by the Public Company Accounting Oversight Board.The deficiencies related to our lack of a sufficient number of internal personnel possessing the appropriate knowledge, experience and training in applying US generally accepted accounting principles, in reporting financial information in accordance with the requirements of the SEC, our lack of an audit committee to oversee our accounting and financial reporting processes, our lack of written documentation of our internal control policies and procedures, our lack of sufficient segregation of duties within accounting functions and our lack of review and supervision procedures for financial reporting functions.We cannot assure you that our efforts to remediate our internal control over financial reporting relating to the identified material weaknesses will establish the effectiveness of our internal control over financial reporting or that we will not be subject to material weaknesses in the future. We may be unable to compete successfully in our industry.If we cannot compete successfully, the value of your investment may decline. Many of our competitors, such as General Electric Co., Veolia Environment, and Siemens Water Technologies, are large, diversified manufacturing companies with significant expertise in the water quality business and contacts with water utilities and industrial water consumers.These competitors have significantly greater name recognition and financial and other resources.We may not be able to compete successfully against them.We do not represent a significant presence in the water treatment industry. Our industry is subject to government regulation, which may increase our costs of doing business.Such regulations could have a material adverse impact on our results of operations. Treatment of domestic drinking water and wastewater is regulated by a number of federal, state and local agencies, including the U.S. Environmental Protection Agency.The changing regulatory environment, including changes in water quality standards, could adversely affect our business by requiring us to re-engineer our products or invest in new technologies.This could have a material adverse effect on our results of operations by increasing our costs of doing business. 8 We may be subject to product liability claims for which we do not have adequate insurance coverage. If we were required to pay a substantial product liability claim, our business and financial condition would be materially adversely affected. We, like any other manufacturer of products that are designed to treat food or water, face an inherent risk of exposure to product liability claims in the event that the use of our products results in injury.Such claims may include, among others, that our products fail to remove harmful contaminants or bacteria, or that our products introduce other contaminants into the water. While we maintain product liability insurance, there can be no assurance that such insurance will continue to be available at a reasonable cost, or, if available, will be adequate to cover liabilities.In the event that we do not have adequate insurance, product liability claims relating to defective products could have a material adverse effect on our business and financial condition. Our water treatment system and the related technology are unproven and may not achieve widespread market acceptance among our prospective customers. If we are unable to sell our water treatment systems, our business and prospects will suffer and our results of operations will be adversely affected. Although we have installed a water treatment system in two pilot locations and one customer location, our products have not yet been proven in a commercial context over any significant period of time.We have developed our proprietary technology and processes for water treatment based on dissolved air flotation technology, which competes with other forms of water treatment technologies that currently are in operation throughout the United States.Our water treatment system and the technology on which it is based may not achieve widespread market acceptance.Our success will depend on our ability to market our system and services to businesses and water providers on terms and conditions acceptable to us and to establish and maintain successful relationships with various water providers and state regulatory agencies. We believe that market acceptance of our system will depend on many factors including: • the perceived advantages of our system over competing water treatment solutions; • the safety and efficacy of our system; • the availability of alternative water treatment solutions; • the pricing and cost effectiveness of our system; • our ability to access businesses and water providers that may use our system; • our ability to develop effective sales and marketing efforts; • publicity concerning our system and technology or competitive solutions; • timeliness in assembling and installing our system on customer sites; • our ability to respond to changes in regulations; and • our ability to provide effective service and maintenance of our systems to our customers’ satisfaction. If our system or our technology fails to achieve or maintain market acceptance or if new technologies are introduced by others that are more favorably received than our technology, are more cost effective or otherwise render our technology obsolete, we may not be able to sell our systems.If we are unable to sell our systems, our business and prospects would suffer and the results of our operations would be adversely affected. 9 We depend on a limited number of manufacturers and suppliers to produce various critical components for our MWTS, including an exclusive supply agreement with PERC Water Corporation (PERC). The loss of any of our manufacturing or supply relationships could delay production and sales of our products. We rely entirely on third parties to produce and assemble units that form a part of our MWTS.In addition, PERC has an exclusive right to supply logic controls, including software, hardware, firmware, panels and networks for our MWTS.If any of our existing manufacturers or suppliers were unable or unwilling to meet our demand for products, if the products they produce and assemble do not meet quality and other specifications or if we switch manufacturers or suppliers for any reason, production and sales of our product could be delayed. We must meet evolving customer requirements for water treatment and invest in the development of our water treatment technologies.If we fail to do this, our business and operating results will be adversely affected. If we are unable to develop or enhance our systems and services to satisfy evolving customer demands, our business, operating results, financial condition and prospects will be harmed significantly. Failure to protect our intellectual property rights could impair our competitive position.If we are unable to protect our intellectual property rights, our business could be materially adversely affected. Our water treatment systems utilize a variety of proprietary rights that are important to our competitive position and success.Because the intellectual property associated with our technology is evolving and rapidly changing, our current intellectual property protections may not be adequate. We rely on a combination of patents, trademarks, trade secrets and contractual restrictions to protect the intellectual property we use in our business.In addition, we generally enter into confidentiality agreements or have confidentiality provisions in agreements with our employees, consultants, strategic partners and customers and control access to, and distribution of, our technology, documentation and other proprietary information. Because legal standards relating to the validity, enforceability and scope of protection of patent and intellectual property rights in new technologies are uncertain and still evolving, the future viability or value of our intellectual property rights is uncertain.Furthermore, our competitors independently may develop similar technologies that limit the value of our intellectual property or design around patents issued to us.If competitors or third parties are able to use our intellectual property or are able to successfully challenge, circumvent, invalidate or render unenforceable our intellectual property, we likely would lose any competitive advantage we might develop.We may not be successful in securing or maintaining proprietary or patent protection for the technology used in our system or services, and protection that is secured may be challenged and possibly lost. An assertion by a third party that we are infringing its intellectual property could subject us to costly and time-consuming litigation or expensive licenses and our business might be harmed. The water management and treatment industry is characterized by the existence of a large number of patents and other intellectual property rights and our competitors might assert that we are infringing their intellectual property rights.We might not prevail in any intellectual property infringement litigation given the complex technical issues and inherent uncertainties in such litigation. Defending such claims, regardless of their merit, could be time-consuming and distracting to management, result in costly litigation or settlement, cause development delays, or require us to enter into royalty or licensing agreements. If our products violate any third-party proprietary rights, we could be required to withdraw those products from the market, re-develop those products or seek to obtain licenses from third parties, which might not be available on reasonable terms or at all. Any efforts to re-develop our products, obtain licenses from third parties on favorable terms or license a substitute technology might not be successful and, in any case, might substantially increase our costs and harm our business, financial condition and operating results. 10 Demand for water treatment systems could be adversely affected by a downturn in government spending related to water treatment, or in the cyclical residential or non-residential building markets. Our business will be dependent upon spending on water treatment systems by utilities, municipalities and other organizations that supply water which, in turn, is often dependent upon residential construction, population growth, continued contamination of water sources and regulatory responses to this contamination.As a result, demand for our water treatment systems could be impacted adversely by general budgetary constraints on governmental or regulated customers, including government spending cuts, the inability of government entities to issue debt to finance any necessary water treatment projects, difficulty of customers in obtaining necessary permits or changes in regulatory limits associated with the contaminants we seek to address with our water treatment system.A slowdown of growth in residential and non-residential building would reduce demand for drinking water and for water treatment systems.The residential and non-residential building markets are generally cyclical, and, historically, down cycles have typically lasted a number of years. Any significant decline in the governmental spending on water treatment systems or residential or non-residential building markets could weaken demand for water treatment systems. Because our long-term success depends, in part, on our ability to sell our products to customers located outside of the United States, our business will be susceptible to risks associated with international operations. We plan to market and sell our products to customers located outside of the United States. Conducting international operations would subject us to risks that we might not otherwise encounter from operating in the United States, including: • fluctuations in currency exchange rates; • unexpected changes in foreign regulatory requirements; • longer accounts receivable payment cycles and difficulties in collecting accounts receivable; • difficulties in managing and staffing international operations; • potentially adverse tax consequences, including the complexities of foreign value added tax systems and restrictions on the repatriation of earnings; • localization of our products; • the burdens of complying with a wide variety of foreign laws and different legal standards; • increased financial accounting and reporting burdens and complexities; • political, social and economic instability abroad, terrorist attacks and security concerns in general; and • reduced or varied protection for intellectual property rights in some countries. The occurrence of any one of these risks could negatively affect our international business and, consequently, our results of operations generally. Additionally, operating in international markets also requires significant management attention and financial resources. We might choose or need to structure certain of our international operations as joint ventures, in which case we might have limited control over the joint venture, need to share a substantial portion of any gains that arise from the joint venture with our joint venture partners or have significant potential obligations to fund the joint venture. We cannot be certain that the investment and additional resources required in establishing, acquiring or integrating operations in other countries will produce desired levels of revenues or profitability. SEC rules governing the trading of “penny stocks” may limit the trading and liquidity of our common stock which may affect the trading price of our common stock. Our common stock is considered to be a “penny stock” under federal securities laws.Penny stocks are subject to SEC rules and regulations which impose limitations upon the manner in which such shares may be publicly traded. These regulations require the delivery, prior to any transaction involving a penny stock, of a disclosure schedule explaining the penny stock market and the associated risks. Under these regulations, certain brokers who recommend such securities to persons other than established customers or certain accredited investors must make a special written suitability determination regarding such a purchaser and receive such purchaser’s written agreement to a transaction prior to sale. These regulations have the effect of limiting the trading activity of our common stock and reducing the liquidity of an investment in our common stock, which may affect the trading price of our common stock. 11 We do not anticipate that we will pay dividends on our common stock any time in the near future. We have not paid any cash dividends on our common stock since our inception and do not anticipate paying any cash dividends in the foreseeable future.We plan to retain our earnings, if any, to provide funds for the expansion of our business. Our board of directors will determine future dividend policy based upon conditions at that time, including our earnings and financial condition, capital requirements and other relevant factors. Purchasers in this offering will experience immediate and substantial dilution in the book value of their investment. The offering price of our shares of common stock is substantially higher than the net tangible book value per share of our common stock immediately after this offering.Therefore, if you purchase our common stock in this offering, you will incur an immediate dilution of $[](or []%) in net tangible book value per share from the price you paid, based upon an assumed public offering price of $[]per share of common stock (the last reported bid price of our common stock on the OTC Bulletin Board on[], 2011), after deducting estimated placement agent fees and offering expenses and assuming the number of shares we sell in this offering is the same as the number listed on the cover page of this prospectus.The exercise of outstanding options and warrants and the conversion of convertible securities will result in further dilution in your investment.In addition, if we raise funds by issuing additional securities, the newly issued securities may further dilute your ownership interest. The rights of the holders of our common stock may be impaired by the potential issuance of dilutive securities, namely preferred stock, convertible debt, and additional common stock. Aside from the dilution discussed in the section of this prospectus titled “Dilution”, our board of directors has the right, without stockholder approval, to issue other dilutive securities with voting, dividend, conversion, liquidation or other rights which could adversely affect the voting power and equity interest of the holders of our common stock.These additional securities could be issued with the right to more than one vote per share, and/or could be utilized as a method of discouraging, delaying or preventing a change of control.The possible impact on takeover attempts could adversely affect the price of the common stock. Under relevant corporate law, the board of directors may approve the issuance of our common stock in connection with certain types transactions, such as the payment of liabilities, the payment of compensation or the acquisition of assets, without obtaining stockholder approval.As a result, additional securities may be issued in the event of such transactions, resulting in dilution to the holdings of all pre-transaction stockholders, even though one or more of the Company’s stockholders may disagree with the Company’s decision to issue the common stock. On one occasion over the past two years we were unable to file annual or quarterly reports on a timely basis.If we fail to file periodic reports on a timely basis, our common stock may cease to be quoted on the OTCBB or, if listed in connection with this offering, cease to be listed on the NASDAQ Capital Market. Section 6530(e)(1) of the FINRA Manual states, “Notwithstanding the foregoing paragraphs, a member shall not be permitted to quote a security if: (A) while quoted on the OTCBB, the issuer of the security has failed to file a complete required annual or quarterly report by the due date for such report (including, if applicable, any extensions permitted by SEC Rule 12b-25) three times in the prior two-year period .”If we fail to file an annual or quarterly report on a timely basis, the OTCBB will no longer allow our common stock to be quoted.In connection with this offering, we have applied to have our common stock listed on the NASDAQ Capital Market, which requires listed companies to timely file all required periodic financial reports with the SEC. If the NASDAQ Capital Market approves our listing application and our common stock is listed on the NASDAQ Capital Market, we cannot assure you that we will be able to file our reports in accordance with the requirements of the NASDAQ Capital Market. 12 We will have broad discretion in how we can use the net proceeds of this offering.If we fail to manage the use of the proceeds of this offering effectively, our business, financial condition, operating results and cash flow could be adversely affected. We intend to use the net proceeds from this offering principally for general working capital including the construction of one or more Mobile Water Treatment Systems, and toward supporting our product sales and marketing efforts.However, management will have broad flexibility and discretion in applying the net proceeds of the financing used for working capital.Our stockholders will be relying on the judgment of management with regard to the use of these net proceeds, and they will not have the opportunity, as part of their investment decision, to assess whether the proceeds are being used in a way they approve.It is possible that the net proceeds will be invested in a way that does not yield a favorable, or any, return for Sionix.The failure of management to use such funds effectively could have a material adverse effect on our business, financial condition, operating results and cash flow. There is no guarantee that our shares will be listed on the NASDAQ Capital Market. Immediately following the filing of the registration statement of which this prospectus is a part we will apply for listing of our common stock on the NASDAQ Capital Market. After the reverse split of our common stock as described herein, we believe that we will satisfy the listing requirements of the NASDAQ Capital Market.Such listing, however, is not guaranteed.If the application is not approved, our common stock will continue to be traded on the OTC Bulletin Board.Even if such listing is approved, we may not be able to meet the requirements for continued listing, and there may not be any broker interested in making a market for our stock.Therefore, it may be difficult to sell your shares of common stock if you desire or need to sell them.Our placement agent, Northland Securities, Inc., is not obligated to make a market in our securities, and even if it chooses to do so it can discontinue at any time without notice.It is possible that an active and liquid trading market in our securities may never develop or, if one does develop, there is no assurance that the market will continue. We will incur significant increased costs as a result of being listed on the NASDAQ Capital Market, and our management will be required to devote substantial time to meet compliance obligations. If our securities are listed on the NASDAQ Capital Market, we will be required to change our corporate governance practices.In addition, on July 21, 2010, the Dodd-Frank Wall Street Reform and Protection Act, or the Dodd-Frank Act, was enacted. There are significant corporate governance and executive compensation-related provisions in the Dodd-Frank Act that may increase our legal and financial compliance costs, make some activities more difficult, time-consuming or costly and may also place undue strain on our personnel, systems and resources. Our management and other personnel will need to devote a substantial amount of time to these new compliance initiatives. Our common shares are thinly traded and you may be unable to sell at or near ask prices or at all if you need to sell your shares to raise money or otherwise desire to liquidate your shares. We cannot predict the extent to which an active public market for our common stock will develop or be sustained. We cannot assure you that we will be able to meet the requirements for continued listing going forward. Our common shares have historically been sporadically or “thinly-traded” on the OTC Bulletin Board, meaning that the number of persons interested in purchasing our common shares at or near bid prices at any given time may be relatively small or non-existent.This situation is attributable to a number of factors, including the fact that we are a small company which is relatively unknown to stock analysts, stock brokers, institutional investors and others in the investment community that generate or influence sales volume, and that even if we came to the attention of such persons, they tend to be risk-averse and would be reluctant to follow an unproven company such as ours or purchase or recommend the purchase of our shares until such time as we became more seasoned and viable.As a consequence, there may be periods of several days or more when trading activity in our shares is minimal or non-existent, as compared to a seasoned issuer which has a large and steady volume of trading activity that will generally support continuous sales without an adverse effect on share price.It is possible that a broader or more active public trading market for our common stock will not develop or be sustained, or that current trading levels will be sustained. 13 The market price for our common stock is particularly volatile given our status as a relatively small company with a small and thinly traded “float” and lack of significant revenues that could lead to wide fluctuations in our share price.The price at which you purchase our common stock may not be indicative of the price that will prevail in the trading market.You may be unable to sell your common stock at or above your purchase price if at all, which may result in substantial losses to you. The market for our common shares is characterized by significant price volatility when compared to seasoned issuers, and we expect that our share price will continue to be more volatile than a seasoned issuer for the indefinite future.The volatility in our share price is attributable to a number of factors.First, as noted above, our common shares are sporadically and/or thinly traded.As a consequence of this lack of liquidity, the trading of relatively small quantities of shares by our stockholders may disproportionately influence the price of those shares in either direction.The price for our shares could, for example, decline precipitously in the event that a large number of our common shares are sold on the market without commensurate demand, as compared to a seasoned issuer which could better absorb those sales without adverse impact on its share price.Secondly, we are a speculative or “risky” investment due to our lack of significant revenues or profits to date and uncertainty of future market acceptance for our current and potential products.As a consequence of this enhanced risk, more risk-adverse investors may, under the fear of losing all or most of their investment in the event of negative news or lack of progress, be more inclined to sell their shares on the market more quickly and at greater discounts than would be the case with the stock of a seasoned issuer. The following factors may add to the volatility in the price of our common shares: actual or anticipated variations in our quarterly or annual operating results; adverse outcomes, additions or departures of our key personnel, as well as other items discussed under this “Risk Factors” section, as well as elsewhere in this prospectus.Many of these factors are beyond our control and may decrease the market price of our common shares, regardless of our operating performance.We cannot make any predictions or projections as to what the prevailing market price for our common shares will be at any time, including as to whether our common shares will sustain their current market prices, or as to what effect that the sale of shares or the availability of common shares for sale at any time will have on the prevailing market price. Volatility in our common stock price may subject us to securities litigation.Litigation may divert management’s attention from our day-to-day operations and use resources, such as cash.As a result, our business and prospects could be adversely affected. The future market for our common stock may be characterized by significant price volatility when compared to seasoned issuers, and we expect our share price will be more volatile than a seasoned issuer for the indefinite future.As of the present date, we have a large number of freely tradable shares, which may exacerbate volatility and result in exaggerated price changes in the common stock.In the past, plaintiffs have often initiated securities class action litigation against a company following periods of volatility in the market price of our securities.We may, in the future, be the target of similar litigation.Litigation could result in substantial costs and liabilities and could divert management’s attention and resources from our operations. Future sales of shares of our common stock may decrease the price for such shares. Actual sales, or the prospect of sales by our stockholders, may have a negative effect on the market price of the shares of our common stock.We may also register certain shares of our common stock that are subject to outstanding convertible securities, or reserved for issuance under a stock option plan, if any.Once such shares are registered, they can be freely sold in the public market upon exercise of the options.At any given time, if any of our stockholders either individually or in the aggregate cause a large number of securities to be sold in the public market, or if the market perceives that these holders intend to sell a large number of securities, such sales or anticipated sales could result in a substantial reduction in the trading price of shares of our common stock and could also impede our ability to raise future capital. 14 The elimination of monetary liability against our directors, officers and employees under state law and the existence of indemnification rights to our directors, officers and employees may result in substantial expenditures by us and may discourage lawsuits against our directors, officers and employees. Our Articles of Incorporation contain specific provisions that eliminate or limit the liability of directors for monetary damages to us and our stockholders, and we are prepared to give such indemnification to our directors and officers to the extent permissible under state law.We may also maintain or enter into, from time to time, contractual agreements that obligate us to indemnify our officers, such as employment agreements, and similar contractual agreements with our directors.The foregoing indemnification obligations could result in us incurring substantial expenditures to cover the cost of settlement or damage awards against directors and officers, in the event of actions against our officers and directors, which we may be unable to recoup.These provisions and resultant costs may also discourage the filing of derivative litigation by our stockholders against our directors and officers even though such actions, if successful, might otherwise benefit the Company and its stockholders. If our common stock is not listed on the NASDAQ Capital Market, the trading market for our common stock will be restricted by virtue of state blue sky laws, which might make it difficult to sell shares of our common stock in certain states. If our common stock is not listed on the NASDAQ Capital Market following this offering, transfer of our common stock will be restricted under the securities laws and regulations promulgated by various states and foreign jurisdictions (commonly referred to as “Blue Sky” laws).Absent compliance with each state’s Blue Sky laws, our common stock may not be traded in that state.The securities to be sold in this offering have not been registered for resale under the Blue Sky laws of any state, and therefore the holders of those shares should be aware that there may be significant restrictions upon the ability of investors to sell the shares purchased in this offering if our application to list our common stock on the NASDAQ Capital Market is not approved.The lack of registration of the shares sold in this offering under Blue Sky laws could limit the market for and reduce the price of our common stock. There is no minimum amount to be sold in this offering and there can be no assurance regarding the net proceeds we will raise from this offering. The placement agent in this offering will use reasonable efforts to sell shares in this offering, but it is not required to purchase or sell any minimum number of shares in this offering and the net proceeds we will receive from this offering is uncertain.We cannot assure you what our net proceeds from this offering will be or that the net proceeds will be sufficient to allow us to implement any substantial portion of our business plan. 15 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains “forward-looking statements”. These forward-looking statements are based on our current expectations, assumptions, estimates and projections about our business and our industry. Words such as “believe,” “anticipate,” “expect,” “intend,” “plan,” “may,” “will,” “would,” and other similar expressions identify forward-looking statements. In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those reflected in the forward-looking statements. Factors that might cause such a difference include, but are not limited to, those risks set forth in this prospectus under the title “Risk Factors” as well as the following: • The current economic situation in the United States, which may reduce the funds available to businesses and government entities to purchase our system; • whether we will be able to raise capital as and when we need it; • whether our water purification system will generate significant sales; • our overall ability to successfully compete in our market and our industry; • unanticipated increases in development, production or marketing expenses related to our product and our business activities; and • other factors, some of which will be outside our control. You are cautioned not to place undue reliance on these forward-looking statements, which relate only to events as of the date on which the statements are made.We undertake no obligation to publicly revise these forward-looking statements to reflect events or circumstances that arise after the date hereof.You should refer to and carefully review the information in future documents we file with the Securities and Exchange Commission. Consequently, all of the forward-looking statements made in this prospectus are qualified by these cautionary statements, and there can be no assurance that the actual results anticipated by management will be realized or, even if substantially realized, that they will have the expected consequences to or effects on our business operations. 16 USE OF PROCEEDS The net proceeds to us from the sale of up to[ ] shares of our common stock at a public offering price of $[ ] per share will vary depending upon the total number of shares sold.We expect to incur placement agent fees and offering expenses of approximately $[ ]if all of the shares we are offering are sold.The table below shows the net proceeds we would receive from this offering assuming the sale of 25%, 50%, 75% and 100% of the shares we are offering.There is no guarantee that we will be successful in selling any of the common stock we are offering. 25% 50% 75% 100% Shares Sold Gross Proceeds $ Less Offering Expenses $ ) $ ) $ ) $ ) Net Offering Proceeds $ The table below sets forth the manner in which we intend to use the net proceeds we receive from this offering, assuming the sale of 25%, 50%, 75% and 100% of the common stock we are offering.We plan to use the proceeds for the construction of MWTS, to increase our sales and marketing staff, and to file additional patent applications for existing products and inventions.If we are successful in selling all of the shares we are offering, we will also use a portion of the proceeds to repay outstanding debt.All amounts listed below are estimates. 25% 50% 75% 100% Construction of MWTS $ Sales and Marketing Staff Patent Applications Offering Expenses Repayment of Debt Total Uses $ As of September 16, 2011, we had outstanding a 12% convertible promissory note in the original principal amount of $750,000, and amended in the amount of $865,938.The principal amount of the 12% convertible promissory note and accrued interest is due to be paid on September 29, 2011. The principal and interest as of that date would be approximately $1,069,722.As of September 16, 2011, we had outstanding 8% convertible promissory notes in the principal amount of $192,500.The principal amounts and accrued interest on the 8% convertible promissory notes are due on various dates throughJune 2012. These notes are expected to be paid through conversion into shares of our common stock. As of September 16, 2011, we had outstanding 10% convertible promissory notes in the principal amount of $45,000. The principal amounts and accrued interest on the 10% convertible promissory notes were due on June 19, 2011.As of September 16, 2011 the principal and interest of these notes was approximately $54,078. All of these funds were used for general working capital. In the event that we do not raise the entire amount we are seeking, then we may attempt to raise additional funds through private offerings of our securities or by borrowing funds.We do not have any committed sources of financing. The allocation of the net proceeds of the offering set forth above represents our estimates based upon our current plans and assumptions regarding industry and general economic conditions and our future revenues and expenditures. Investors are cautioned, however, that expenditures may vary substantially from these estimates. Investors will be relying on the judgment of our management, who will have broad discretion regarding the application of the proceeds of this offering.The amounts and timing of our actual expenditures will depend upon numerous factors, including market conditions, cash generated by our operations (if any), business developments and the rate of our growth.We may find it necessary or advisable to use portions of the proceeds from this offering for other purposes. 17 Circumstances that may give rise to a change in the use of proceeds include: • the existence of other opportunities or the need to take advantage of changes in the timing of our existing activities; • the need or desire on our part to accelerate, increase or eliminate existing initiatives due to, among other things, changing market conditions and competitive developments; and/or • the presentation to us of strategic opportunities of which we are not currently aware (including acquisitions, joint ventures, licensing and other similar transactions). Pending such uses, we intend to invest the net proceeds of this offering in direct and guaranteed obligations of the United States, interest-bearing, investment-grade instruments or certificates of deposit. DETERMINATION OF OFFERING PRICE Although our common stock is currently quoted on the OTC Bulletin Board, we intend to apply to have our common stock listed for trading on the NASDAQ Capital Market which we expect to occur immediately following the consummation of this offering.Trading of a security on the NASDAQ Capital Market is made through a market maker.Our placement agent, Northland Securities, Inc., however, is not obligated to make a market in our securities, and even if it chooses to make a market, can discontinue at any time without notice.Neither we nor the placement agent can provide any assurance that an active and liquid trading market in our securities will develop or, if developed, that the market will continue. The public offering price of the shares offered by this prospectus has been determined by negotiation between us and the placement agent.Among the factors considered in determining the public offering price of the shares were: · our history and our prospects; · the industry in which we operate; · our past and present operating results; · the previous experience of our executive officers; and · the general condition of the securities markets at the time of this offering. The offering price stated on the cover page of this prospectus should not be considered an indication of the actual value of the shares. That price is subject to change as a result of market conditions and other factors, and we cannot assure you that the shares can be resold at or above the public offering price. DILUTION Historical net tangible book value per share is determined by dividing our total tangible assets less total liabilities by the actual number of shares of common stock outstanding.Before giving effect to this offering, our net tangible book value as of June 30, 2011 was approximately $(1,292,526), or $(0.0045) per share of common stock, based on 286,322,104 shares of common stock outstanding. 18 Assuming we had sold[]shares of common stock in this offering at an offering price of $[]per share (the last reported bid price of our common stock on the OTC Bulletin Board on [], 2011), less estimated placement agent fees and estimated offering expenses payable by us, our pro forma as adjusted net tangible book value as of June 30, 2011 would have been $[], or $[]per share.This represents an immediate increase in pro forma net tangible book value of $[]per share, or[]%, to existing stockholders and an immediate dilution of $[]per share, or[]%, to new investors. The following table illustrates this dilution on a per share basis: Assumed public offering price per share $ [ ] Net tangible book value (deficit) per share at June 30, 2011 ) Increase per share attributable to new investors [ ] As adjusted net tangible book value per share after this offering [ ] Dilution in net tangible book value per share to new investors [ ] 19 BUSINESS Business Overview Sionix designs, develops, markets and sells cost-effective water management and treatment solutions intended for use in the oil and gas, agriculture, disaster relief, and municipal (both potable and wastewater) markets. The Company’s Mobile Water Treatment System (“MWTS”) contains a Dissolved Air Floatation (“DAF”) system with patented technology that management estimates removes more than 99.95 percent of the organic, and most inorganic, particles in water.Historically, DAF systems created bubbles that were 50+ microns in size, which were unable to remove all contaminants due to their size.The Sionix MWTS utilizes and refines DAF technology to provide a pre-treatment process using ambient oxygen and minimal chemical flocculent aids that is efficient and cost-effective.The patented Sionix technology makes micro-bubbles which allow a much greater percentage of contaminants to be captured, floated to the surface and skimmed off, without harmful chemicals.The Company’s MWTS is mobile and modular such that it can be transported easily to address a wide range of water treatment markets and can meet customers’ needs for new systems or to replace or integrate with existing filtration technologies. Industry Overview The water recycling and reuse industry is highly fragmented, consisting of many companies involved in various operational capacities, including companies that design fully integrated systems for processing millions of gallons of water for municipal, industrial, and commercial applications.Demand for water treatment and purification has continued to grow due to economic expansion, population growth, scarcity of usable water, concerns about water quality and regulatory requirements. The world is facing a global supply crisis.Water is a natural resource that has a limited supply and no true substitute, and yet less than 1% of the earth’s water is available for human consumption.Demand for this resource is compounded by a growing world population, Third World urbanization, and increasing water usage in industries such as oil and gas, agriculture and food processing.It has been reported in a recent television broadcast by CNBC in “Liquid Assets: The Big Business of Water”, that within 15 years, 48 countries will be without sufficient water to meet basic requirementsThe lack of water resources is directly linked to inadequate water management strategies on the part of governments, businesses, consumers and private individuals.We expect the global supply crisis will continue to drive both domestic and international demand for water treatment and recycling. Domestic Market Domestic Supply Crisis Per capita usage of water in the United States is among the highest in the world.The supply of fresh water continues to tighten, especially in the Western half of the United States where we face a potential water crisis due to limited supply and increasing demand.Increasing usage of water in the industries such as oil and gas exploration and production, agriculture, and food processing continue to constrain supply of fresh water in the United States.For example, there are over 21 billion barrels of produced water created annually in the U.S. from fracking activity in the oil and gas industry, as each well requires millions gallons of water for fracking over its life.In many areas, such as the Bakken or Marcellus shale plays, there is limited access to large scale, industry specific water treatment and recycling facilities which could drastically decrease the need for usage of fresh water in fracking. Inadequate Regulatory Action Poor quality of existing water management resources, combined with regulatory inaction, have failed to provide the leadership and guidance to mandate recycling and reuse of water resources in many industries.While there has been a general lack of adequate water management regulation in many industries, we believe that recent regulatory action requiring more responsible water usage management in oil and gas fracking in states such as Pennsylvania is a trend that should drive similar action in other states, such as North Dakota. North Dakota’s oil and gas industry has no readily available, affordable source of water recycling and treatment.The current practice in North Dakota for wastewater created during fracking is to inject produced water back into the ground, a practice that has unknown effects on the environment and has come under heavy regulatory scrutiny in other States.Each horizontal new well requires millions of gallons of fresh water over its life, contributing heavily to the supply crisis.Any regulatory actions affecting the legality of fresh water usage in fracking or injection of produced water back into the ground could negatively affect the oil and gas industry in North Dakota and increase industry demand for water treatment and recycling services. 20 In addition to the oil and gas industry, the domestic agricultural industry is generally lacking in sufficient water management regulations.Until a concerted private/public effort is expended, the contaminated acreage will continue to expand.We believe the excess use of water and lack of regulation in the agricultural industry will inevitably result in regulatory changes which drastically increase the domestic demand for various water treatment and recycling services. Growing Need for Affordable Regulatory Compliance There are over 200,000 public rural water districts in the United States.The majority of these are considered very small, small and medium-sized public water systems, which support populations of fewer than 10,000 people.A significant portion of these are in violation of the U.S. Safe Drinking Water Act (“SDWA”) at any given time.This problem is expected to worsen as more stringent EPA rules are implemented for small public water systems.Substantial expenditures will be needed in the coming years for repair, rehabilitation, operation, and maintenance of the water and wastewater treatment infrastructure.We believe that water districts using conventional treatment methods will be unable to comply with the SDWA without massive installations of on-site chemical filter aids and disinfection equipment. Consumer Safety Drinking water, regardless of its source, may contain impurities that can affect the health of consumers.Although municipal agencies and water utilities in the United States are required to provide drinking water that complies with the SDWA, the water supplied to homes and businesses from municipalities and utilities may contain high levels of bacteria, toxins, parasites and human and animal-health pharmaceuticals, as well as high levels of chlorine used to eliminate contaminants.In the industrialized world, water quality is often compromised by pollution, aging municipal water systems, and contaminated wells and surface water.In addition, the specter of terrorism directed at intentional contamination of water supplies has heightened awareness of the importance of reliable and secure water purification.The importance of effective water treatment is also critical from an economic standpoint, as health concerns and impure water can impair consumer confidence in food products.Discharge of impaired waters into the environment can further degrade the earth’s water and violate environmental laws, with the possibility of significant fines and penalties from regulatory agencies. International Market International Demand for Safe Drinking Water The quality of drinking water outside the United States and other industrialized countries is generally much worse, with high levels of contaminants and often only rudimentary purification systems.A recent report from the United Nations estimates that approximately 1.1 billion people worldwide do not have access to fresh drinking water and approximately 2.6 billion do not have adequate sanitation systems. Approximately 3.5 million people die each year from water-related diseases, a majority of them from countries lacking adequate access to safe drinking water and sanitation systems.A lack of infrastructure in many of these areas creates a significant need for an affordable, mobile, customizable mobile water treatment system with adequate capacity. Foreign Desalination Market Expansion Equally important to the treatment of contaminated water in foreign markets is the development of desalination as a method of producing potable water.The Caribbean and Middle-Eastern markets already depend on desalination for a large portion of their drinking water.Industry expectations are that this sector of the water treatment industry will experience significant growth during the forthcoming decades as ordinary sources of fresh water (such as lakes, rivers, streams, well water and treated water) continue to be stressed by unregulated industrial, commercial and agricultural uses.The Sionix MWTS can be used in conjunction with existing desalination equipment to prolong the equipment life, creating cost savings and improving functionality. 21 The global market for the treatment and purification of drinking water and the treatment, recycling and reuse of wastewater has shown significant growth as world demand for water meeting the standards of various governmental mandates, including SDWA, Food and Agricultural Organization of the United Nations, California's Title 22 Water Quality Standards and a host of other national, international, and industry standards, continues to grow. Current Water Treatment Solutions Slow Sand Filtration Slow sand filtration is used to enhance the clarity and aesthetics of delivered waters.In a typical treatment facility, the first step adds to the raw incoming water a substance which causes tiny, sticky particles (called“floc”) to form.Floc attracts dirt and other particles suspended in the water.This process of coagulation causes heavy particles of dirt and floc to clump together and fall to the bottom.These heavier particles form sediment which is siphoned off, leaving the clearer water, which passes on to filtration.The most common filtration method is known as“slow sand” or sand-anthracite, in which the water flows into large shallow beds and passes down through layers of sand, gravel and charcoal.The final process is disinfection, often using chemicals such as chlorine or ozone. While“slow sand” filtration is by far the most common treatment method used in the United States, it has serious drawbacks.The filtration beds are large, shallow in-ground concrete structures, often hundreds of feet long to accommodate large volumes of water.The water being filtered must remain in these beds for a comparatively long-time (known as“residence time”) in order for low-density materials to settle out.The sand and charcoal filtering medium rapidly becomes plugged and clogged.The bed must then be taken off-line and back-flushed, which uses large amounts of water - water which becomes contaminated and is therefore wasted.Additional settling ponds are necessary to“de-water” this waste by evaporation so that the dried solids may be disposed of in an environmentally safe (but costly) method. In addition to the excessive size of treatment facilities and the time consuming process, the average life expectancy of a treatment plant is only about 15-20 years, after which the plant must be extensively renovated.Population growth necessitates enlarging old facilities or building new ones, occupying still more valuable land.This process of updating old facilities or of building new facilities is both expensive and time-consuming. Aside from cost and logistics, another serious drawback is the need for use of costly chemicals to complete filtration and prevent the spread of pathogens.Illnesses such as hepatitis, gastroenteritis and Legionnaire’s Disease, as well as increasingly pervasive chemical contaminants, have become more common.One of the more difficult of these problems is monitoring and providing a barrier against microscopic protozoan parasites such as cryptosporidium (4-7 microns in size) and giardia lamblia oocysts (5-7 microns).These common organisms exist naturally in the digestive systems of livestock and wild animals, and end up in lakes and streams.They have caused severe illness in millions of people in the United States.Conventional“slow sand” water filtration beds, used in most of the nation’s public water districts, will not filter out these organisms. In general, water districts using sand-anthracite filters cannot meet the EPA Surface Water Treatment rules without a massive increase in on-site chemical filter-aids, additional filtering and the installation of ozone or other disinfection equipment. 22 Organic Filtration Organic filtration is the process of removing organic matter from water.As previously mentioned, the popular conventional filtration systems, such as “slow sand”, cannot effectively filter out smaller organic matter.The presence of high levels of organic matter makes disinfection more difficult and will clog expensive filter media used in these processes, causing long back-flush cycles, increasing the volume of back-flush waste-water.Reverse osmosis and activated coal are two of the most common organic filtration methods. Reverse osmosis is a filtration method that removes many types of large molecules and ions from solutions by applying pressure to the solution when it is on one side of a selective membrane. The result is that the solute is retained on the pressurized side of the membrane and the pure solvent (water) is allowed to pass to the other side.Reverse osmosis systems are often used in conjunction with other forms of water treatment such as “slow sand” or dissolved air flotation. Coal based activated carbon originates from coal that has undergone steam activation process to create its activated carbon form.During activation, it creates millions of pores at the surface of the carbon thus increasing the total surface area. Activated carbon pores can be divided into three general sizes Micro-pores (diameter in the range of less than 2 nm), Meso-pores (diameter in the range of 2 – 25 nm), and Macro-pores (diameter in the range of above 25 nm).Due to its unique distribution of pores diameter, coal based activated carbon is very popular in the gas phase purification industries, potable water purification industries, wastewater purification industries and aquarium/pond water purification industries. In the case of desalination, organic matter is the primary cause of system failures resulting from fouling of the delicate filtration membranes that are used to filter out organic matter.These costly filtration membranes require frequent replacement and maintenance. The membranes are clogged quickly by organic particles in the water, due to the fact that most initial filtration systems (such as “slow sand” and standard DAF) are not technologically advanced enough to remove an optimal amount of smaller particles.This adds excess strain on filter membranes, causing the need for frequent replacement. In addition to higher costs associated with organic filtration there have been several serious public health emergencies caused by microbes breaking through the filtration barrier in treatment facilities.When ingested, they can cause diarrhea, flu-like symptoms and dehydration.In 1993, over 400,000 people in Milwaukee, Wisconsin became ill and more than 100 people died during a failure in the drinking water filtration system according to the Department of Health and Human Services – Centers for Disease Control and Prevention (CDC). Most surface water bodies in the United States, many of which supply drinking water, are contaminated with organisms that are extremely resistant to disinfection, and increasing disinfectant levels in the attempt to kill them creates a new set of problems.Disinfectants such as chlorine can react with organic matter in the water to form new chemicals known as“disinfection byproducts.”These byproducts, of which trihalomethanes (THM) are the most common, are thought to be health-threatening and possibly cancer-causing.The SDWA regulations address minimum acceptable levels of these byproducts, including THMs.Therefore, physical removal of the organisms from the water is vitally important to their control. 23 Dissolved Air Floatation Dissolved air flotation, or DAF, has been used in water and wastewater treatment for more than eighty years.The DAF method involves injecting microscopic bubbles of air under pressure into the water being treated.The air molecules bond with organic and inorganic matter in the water, and because of their lightness, the clumps float to the surface, where they are skimmed away.Over the eight decades this technology has been utilized, various improvements have been made in the technology.Until recently, it has not been utilized widely in the United States, and is used primarily for wastewater treatment.DAF is often used in conjunction with previously mentioned forms of treatment such as slow sand and organic filtration. A disadvantage of the original DAF technology is that historically DAF systems performing at their best were only able to create bubbles that were 50+ microns in size.Therefore, any organic matter smaller than 50 microns was not removed through the DAF filtering process.The water is then disinfected using chemicals or, if necessary, is put through an organic filtration system where the large amount of remaining organic matter will more quickly clog filtration membranes. Our Solution – Sionix MWTS The Sionix MWTS is a self-contained, mobile, customizable water treatment system or pre-treatment process that uses ordinary air, with minimal chemical flocculent aids.We believe that the MWTS is a cost-effective solution for a wide range of applications, including even the smallest water utilities or commercial applications.Our mobile treatment system technology enables water recycling and purification for oil and gas, agriculture, disaster relief, municipalities and other applications. 24 The Sionix MWTS employs our patented DAF technology and improves the efficiency of the standard DAF process by removing what management estimates is more than 99.95 percent of the organic, and most inorganic, particles in water.Historically, DAF systems created bubbles that were 50+ microns in size, which were unable to remove all contaminants due to their size. The patented Sionix technology makes micro-bubbles, which allow a much greater percentage of contaminants to be captured, floated to the surface and skimmed off, without harmful chemicals.The primary benefits of the Sionix MWTS system include: · Decreased Costs.The Sionix MWTS reduces costs associated with chemical treatments, energy usage, and day-to-day operations.By significantly reducing water turbidity and minimizing pathogens, the MWTS minimizes the need for disinfection chemicals.Used in conjunction with treatment and/or filtration technology, which may be required by specific raw water conditions, it reduces back-flush cycle times, thereby lengthening the life of post-DAF equipment such as reverse osmosis membranes, creating cost savings while reducing risks caused by use of excess chemicals.The Sionix DAF provides a denser concentration of white water bubbles, all while using a fraction of the floor space as compared to a typical DAF system.Additionally, the customer can save on operating costs as our technology allows the user to operate and control the entire MWTS from a remote site via satellite or wireless communications.A comprehensive service and maintenance program would also be part of all equipment leases. · Customizable Solution.Each MWTS is completely modular and can either be used to replace, or integrate with, existing filtration and treatment technology.We can customize each installation with filtration and reclamation options appropriate for the required treatment needs.Standard configuration includes a control and testing laboratory located in the rear of the DAF container.The addition of a generator module makes the system self-powered and each component of the MWTS is upgradeable.Our standard MWTS produces 280 gallons of post-DAF treated water per minute (about 403,200 gallons per day).If additional reverse osmosis treatment is required to produce potable water, output is generally diminished dependent upon salinity and TDS of the pre-treated water.Multiple MWTS units can be assembled together for increased capacity. · Small, Mobile Footprint. The majority of existing water filtration facilities occupy large tracts of land and are comprised of large, shallow in-ground concrete structures, often hundreds of feet long to accommodate large volumes of water.Our MWTS units occupy a much smaller footprint ranging from 3,000 to 5,000 sq. ft. depending on the type of unit, and are modular, self-contained and portable.The entire MWTS is built into one or more forty-foot ISO standard transportable containers · Rapid Deployment.Currently, population growth necessitates enlarging old facilities or building new ones, occupying still more valuable land.This process requires lengthy environmental impact studies, long design periods, and complex financing programs to fund costly construction budgets, as lead times usually stretch out for years.The Sionix product offers rapid deployment, with a 24-72 hour install, fully commissioned in three to six weeks. The MWTS is assembled in a steel container which is sealed, thus preventing tampering or incursion by bio-terrorism or airborne contaminants.Should catastrophic damage be incurred, a replacement unit may be installed within a few days rather than many months or years as with in-ground systems. · Reduction in Pathogens and Disinfection Products.Our MWTS, by virtue of minimizing dangerous pathogens, also minimizes the necessity of using potentially cancer-causing disinfection products. 25 Growth Strategy Our objective is to be a leading provider of patented water treatment technologies that can be used by our customers for water management and treatment solutions in multiple end markets.Our solutions are designed to make it more cost-effective for our customers to quickly deploy water treatment technologies.The principal elements of our strategy are to: · Focus our sales efforts into the oil and gas markets where our technology and solutions can offer an immediate return on investment for our customers.While there are many end market applications for our technology, we believe the treatment of produced water from oil and gas production offers the most compelling near term opportunity. ü Construction of Williston Basin Brine Recycling Plant (“BRP”) – We plan to design, build, own and operate a BRP on an 80 acre parcel of leased property near Tioga, ND, in North Dakota’s Williston Basin.Once constructed, this will be the first BRP of its kind in the Williston Basin. The BRP will be designed specifically for the treatment of heavily contaminated production, flowback and fracture water generated by the rapidly expanding oil and gas drilling activities in the region, and will be equipped with our patented MWTS products and underlying DAF technology.The current industry practice is to pay to inject produced water back into the ground, and then to pay haulers for fresh water for additional fracking needs.We believe there is a significant need for a water recycling service in the region, and that the existence of a BRP in the basin will pave the way for regulations limiting the use of injection wells and fresh water in fracking and will make Sionix a valuable resource to the industry in North Dakota. ü Marcellus Shale – We are in negotiations to conduct a pilot in the Marcellus Shale.Upon successful completion of the pilot we have the potential to receive a conditional purchase order for three MWTS for treatment of produced and flowback water. · Expand domestic and international sales force with individuals who possess industry and application specific experience and relationships.We intend to hire a direct sales force with industry expertise and relationships in the end markets we plan to target. · Build relationships with Engineering, Procurement and Construction (“EPC”) and other water treatment consulting companies that can serve as an indirect sales channel.EPC and consulting companies provide important strategic advice to our end customers on the engineering, design and construction of water treatment solutions and can have significant influence over a significant portion of the end customer’s budget.We intend to build and deepen our relationships with these companies to accelerate the acquisition of new customers. · Grow revenue through flexible business model.We have the ability to integrate our technology in new and existing water treatment and management solutions.We have a model that provides flexibility to sell, lease or operate our MWTS and water treatment solutions to meet the needs of our end customers.We may in some instances lease or operate our MWTS for our customers as a fast-to-market strategy, using the customers operational budget to circumvent the capital budget cycle or adapt to environments that need quick implementation such as disaster relief or equipment failure. · Expand domestic and international partnerships with companies that have extensive experience and relationships in the water treatment market.We believe there is an opportunity to partner with leading water treatment companies with expertise and relationships in geographies where we currently do not have a presence.For example, in August 2011, we entered into a memorandum of understanding with Superklean Environmental Engineers Pvt. Ltd. (SEEPL), a Mumbai, India-based water and wastewater treatment company, for the potential establishment of Sionix SK India Pvt. Ltd. (Sionix SK), a joint venture entity, to address water treatment requirements on the Indian Sub-Continent. This memorandum of understanding does not guarantee that a joint venture will be established. · Continue to invest in research and development activities and patent portfolio.We intend to continue to invest in research and development activities to develop new technologies and solutions focused on the water treatment market. 26 Marketing and Sales Plan We plan to market and sell our MWTS through participation in a number of vertical market oriented industry groups, including selected advertising in specialized publications, trade shows, and direct mail.Initially we intend to utilize in-house marketing in conjunction with outsourced marketing consultants and national and international distributorships and agency relationships, both exclusive and non-exclusive in nature. Our marketing efforts emphasize that our MWTS are easily expandable and upgradable; for example, adding ozone and microfiltration equipment to a DAF component is similar to adding a new hard drive to a personal computer.Each piece of equipment comes with state-of-the-art telemetry and wet-chemistry monitoring that expands as the MWTS does.We plan to provide lease financing for all of our MWTS, not only making it easy for a customer to acquire the equipment, but also guaranteeing that the customer will always have access to any refinements and improvements made to the MWTS. Addressable Markets In the United States, we plan to target the established base of small to medium water systems, as well as industrial users (such as the oil and gas industry, agriculture and food producers, and pharmaceuticals) and disaster relief agencies with a need for a clean and consistent water supply.Our initial focus in domestic markets will be on oil and gas, as well as the agricultural industry. Outside the United States, we plan to market principally to local water systems and international relief organizations.The global market for water recycling, reuse and treatment includes a broad array of commercial, industrial, agricultural, municipal and disaster relief applications.According to industry data, it is estimated that 1.1 billion people in the world do not have safe drinking water.There is significant market potential in Asian, Africa, and Latin American countries, where there is a severe lack of supply of water for consumption or daily use, as well as poor quality of existing drinking water. The following is a brief description of targeted applications and types of customers we intend to market to: · Oil and Gas Industry.The reservoir rocks in any oil and gas formation usually contain water along with hydrocarbons in varying concentrations.When hydrocarbons are extracted from the formation, water is also recovered along with hydrocarbons and is generally defined as “Produced Water.”On average, the ratio of produced water to actual hydrocarbons extracted from the wells of varying maturity is approximately 3:1, but can be as high as 10:1.The volume of water produced presents the greatest waste management challenge for oilfield operators in the oil and gas sector.In addition, most wells utilizing hydrofracturing technology use enormous amounts of fresh water, up to 8 million gallons of water for a single well.After the hydrofracturing procedure completes, the fluid returns to the surface as flowback water, contaminated by fracturing chemicals and subsurface contaminants including toxic organic compounds, heavy metals, and naturally occurring radioactive materials.Local and national government authorities have begun to focus on the issue of flowback water discharge and the use of fresh water resources to drill new wells.These government officials are adopting laws and regulations to limit the discharge of harmful chemicals associated with produced and flowback water. · Wastewater and Sewage Treatment Facilities.Municipal sewage treatment is the process of removing contaminants from wastewater originating from household, industrial, healthcare and commercial sewage.It includes physical, chemical, and biological processes to remove physical, chemical and biological contaminants to produce a waste stream (treated effluent) and a solid waste or sludge suitable for discharge or reuse back into the environment.This material is often inadvertently contaminated with many toxic organic and inorganic compounds.Many of our country’s current municipal wastewater treatment systems are functionally outdated and subject to increasing regulatory demands to meet even minimal discharge standards. · Disaster Relief Organizations.During natural disasters such as earthquakes, tsunamis, floods, hurricanes, and tornadoes, it is the role of the National Guard and the Federal Emergency Management Agency to assist local authorities with emergency services.Damage to local utilities can disrupt the fresh water supply and cause the failure of wastewater (sewage) treatment plants.The MWTS can help address both of these problems.The system is completely self-contained, can be easily transported from place to place, is efficient, and can be equipped with its own power package. · Agribusiness.Treatment of agricultural wastewater is segregated into three categories:(i) food processing, (ii) animal waste (feed lots) and (iii) crop runoff pollution.Within the food processing industry there are several subsets, including (i) produce, (ii) meat processing, (iii) egg production, and (iv) dairy operations. Crop runoff pollution is the result of planting, cultivating, fertilizing, weed and pest control, and harvesting on the farm.(Runoff is caused by rain and irrigation.)Food processing involves treatment of animal waste pre-slaughter in the case of feeder cattle, hogs, and poultry.It also involves post harvest treatment of produce either for fresh delivery or for preservation by canning and/or freezing operations. · Developing Countries.In addition to the U.S. market, fast spreading urbanization in third-world countries has created a growing demand for public water systems.Most of the fatal waterborne illnesses occur in these third world or developing countries.Industrial and agricultural contamination of water supplies is epidemic because environmental controls are neither adequate nor well enforced. 27 Testing Plan and Results (2011) We conducted a battery of tests on the most-recent design, fabrication, and assembly of our MWTS in June 2011.By conducting these tests, the efficacy of the MWTS was proven for removing contaminants of the same, or substantially similar, atomic weight and structure as the radioactive isotopescurrently found in Japan's water supply and forthe treatment of produced water from the oil and gas industry and water contaminated from agricultural activity.Four different tests, with various contaminants in both freshwater and brackish water, were conducted as follows: · In Test Level 1, Lead, Cesium, and Iodine were added to the influent.Level 1 was designed to show the capacity and efficacy of the MWTS to treat contaminants that arethe same as, orsubstantially similar, in atomic weight and structure as the radioactive isotopes currently found in Japan's water supply. · In Test Level 2, approximately 175 lbs of salt was added to the influent water to reach no greater than 1500 ppm.Level 2 was designed to show the capacity and efficacy of the MWTS to treat influent water with a high concentration of salinity – as found in brackish water. · In Test Level 3, hydrocarbons were added to the brackish concentrate from Test Level 2.Level 3 was designed to show the capacity and efficacy of the MWTS to treat produced water in the oil and gas industry. · In Test Level 4, biological contaminants were added.Level 4 was designed to show the capacity and efficacy of the MWTS to treat contaminants that impact healthcare and agricultural applications, markets in which we have intense interest. The testing results proved that the MWTS as configured could reduce or eliminate the contaminants. Patents We hold 4 issued patents related to water treatment and one provisional patent application covering a new invention related to an evaporation technology filed on February 28, 2011.Three additional patent applications were filed on February 17, 2011 related to our process of bubble generation.Patents covering various aspects of the unit which forms a part of our MWTS will remain in force until 2023. Patent/App Number Filing Date Issue Date Title Description Estimated Expiration 2/27/03 7/26/05 Dissolved Air Flotation System DAF for Purification of Water 2/27/23 +160 days 8/6/23 2/27/03 4/25/06 Self Contained DAF System DAF for Purification of Water 2/27/23 +354 days 2/16/24 4/24/06 8/3/10 Self Contained DAF System DAF for Purif. of Influent Water (continuation of ‘495 patent) 2/27/23 8/2/10 7/19/11 Self Contained DAF System DAF without turbulator section (continuation of ‘080 patent) 2/27/23 13/185,690 7/19/11 NA Self Contained Dissolved Air Flotation System (continuation of ‘287 patent) 2/27/23 13/029,767 2/17/11 NA Dissolved Air Flotation Nozzle for Use with Self Contained Dissolved Air Flotation System Method of Use/Bubble Separation System NA 13/029,783 2/17/11 NA Dissolved Air Flotation System with Improved White Water Injection System White Water Injection System NA 13/029,970 2/17/11 NA Dissolved Air Flotation System with Bubble Separation System and Method of Use DAF Nozzle NA 61/447,528 2/28/11 NA Method of Evaporative Disposal of Produced Water in a Hydraulic Fracturing Mining Evaporator NA Research and Development Research and development expenses for the nine months ended June 30, 2011 were $470,215, for the year ended September 30, 2010 were $360,982 and for the year ended September 30, 2009 were $761,440.Research and development consists of additional modifications to the MWTS based on the varying water conditions experienced by our customers and prospective customers, and adjustments to unit functionality based on testing results.We capitalize development costs in accordance with U.S. generally accepted accounting principles. All other costs, including salaries and wages of employees included in research and development, have been expensed as incurred. 28 Strategic Partners In March, 2010 we announced our strategic alliance agreement with Pacific Advanced Civil Engineering, Inc. (PACE), an advanced water engineering firm headquartered in Fountain Valley, California.PACE has over 35 years of experience in all phases of water remediation, large and small, including storm water management, river engineering, floodplain mapping, watershed analysis and planning, GIS water resource applications, water quality assessment, water and wastewater treatment, potable water storage and distribution, and lake systems.Under this agreement, PACE has provided continuous engineering oversight of our MWTS and the units included in them. We have also entered into an exclusive services agreement with PERC Water Corporation (PERC), a water recycling and water asset management company headquartered in Costa Mesa, California.Under the agreement, PERC has the exclusive right to supply logic controls, including the software, hardware, firmware, panels and networks, including Ethernet, Wi-Fi and/or satellite based telemetry.Johan Perslow, the founder of both PACE and PERC, joined the Board of Directors of Sionix in June 2010. Pursuant to our arrangement with PACE, PACE is to receive a fee of 3% of the revenue earned from the sale of a MWTS for services provided on a per customer basis. Should we require additional services from PACE, the services will be charged either on a per-hour or fixed-price basis. Our arrangement with PERC is on a per installation basis. We anticipate that these relationships will help us to validate the efficacy of our technology.We also believe that these relationships expose us to a potentially broader range of application opportunities, and types of customers. Competition We estimate that we have hundreds of potential competitors – DAF has been used for over 80 years.However, due to the economic barriers created by the investment necessary to tool a manufacturing facility and employ the personnel necessary to develop and sell equipment, competition in the water treatment and filtration industry may grow slowly.Our MWTS must compete with water treatment equipment produced by companies that are more established than we are and have significantly greater resources than we have, such as General Electric Co., Siemens Water Technologies, US Filter, Veolia Environment, and Cuno Incorporated.We also compete with large architectural/engineering firms that design and build water treatment plants and wastewater facilities and with producers of new technologies for water filtration.Competitive factors include system effectiveness, operational cost and practicality of application, pilot study requirements and potential adverse environmental effects.We note that competition in our industry is not based solely on price – water purification, filtration and recycling solutions tend to be highly customized and designed to the customer’s specifications, and thus a wide range of considerations determine the competitiveness of the products and solutions of participants in our industry.In competing in this marketplace, we must also address the conservative nature of public water agencies and fiscal constraints on the installation of new systems and technologies.Currently we do not represent a significant presence in the water treatment industry. 29 Regulatory Matters Process water treatment plants and wastewater plants must comply with clean water standards set by the Environmental Protection Agency under the authority of the Clean Water Act and standards set by states and local communities.In many jurisdictions, including the United States, because process water treatment facilities and wastewater treatment systems require permits from environmental regulatory agencies, delays in permitting could cause delays in construction or usage of the systems by prospective customers. In 1974, the U.S. Safe Drinking Water Act was passed.It empowered the EPA to set maximum levels of contamination allowable for health-threatening microbes, chemicals, and other substances which could find their way into drinking water systems, and gave the agency the power to delegate enforcement. By 1986, Congress was dissatisfied with the speed with which the EPA was regulating and enforcing contaminant limits.The SDWA revision that year set rigid timetables for establishing new standards and ordered water systems to monitor their supplies for many substances not yet regulated by EPA standards. Additionally, it limited polluting activities near public groundwater wells used as drinking water sources - an acknowledgment of the growing threat to underground water supplies.It named 83 contaminants and set out a program for adding 25 more every 3 years, as well as specifying the “best available technology” for treating each contaminant. The timetable for imposing these regulations was rigid and tended to treat all contaminants as equally dangerous, regardless of relative risk. The cost to water districts for monitoring compliance became a significant burden, especially to small or medium-sized districts. The 1986 law authorized the EPA to cover 75 percent of state administrative costs, but in actuality, only about 35 percent was funded. Congress updated the SDWA again in 1996, improving on the existing regulations in two significant ways. First, they changed the focus of contaminant regulations to reflect the risk of adverse health effects, the rate of occurrence of the contaminant in public water systems, and the estimated reduction in health risk resulting from regulation. Along with this, a thorough cost-benefit analysis must be performed by the EPA, with public health protection the primary basis for determining the level at which drinking water standards are set. Second, states were given greater flexibility to implement the standards while arriving at the same level of public health protection. In addition, a revolving loan fund was established to help districts build necessary improvements to their systems. An additional bill, the Fracturing Responsibility and Awareness of Chemicals (FRAC) Act of 2009 amending the SDWA would require energy companies to disclose which chemicals are being used in the fracking fluid, which many believe are a source of contamination to our water sources.Considerable resistance to the proposed bill has been registered by the energy companies, many of which claim that the composition of the fracking fluid is a trade secret. While we are sensitive to matters of excessive or unreasonable regulatory oversight, the lack of consistent treatment standards, development of micron and sub-micron measurement technologies, and jurisdictional irregularities have compounded an unfortunate lack of self regulation.We believe that on the whole, growth of reasoned and responsible regulatory standards tend to enhance rather than detract from sales/marketing opportunities for Sionix. 30 Manufacturing and Raw Materials We sub-contract the manufacture of the units which form a part our MWTS through a series of location-based service providers who manufacture and assemble in accordance with our specifications and design requirements. We determined in December, 2009 that it was not cost-effective or necessary for quality management to maintain our own manufacturing operation, and closed our facility in the Anaheim, California.Our sub-contracting arrangements are anticipated to cover various international geographic regions, with a single contract manufacturer for the North American continent. The materials used in the production of the Sionix products are easily obtainable from a variety of suppliers. Employees We have eight full-time employees as of the date of this prospectus, none of whom are covered by any collective bargaining agreement. We consider the relationships with our employees to be good. Properties We do not own any physical properties that are material to our business.We lease a facility located at Lake Stevens, Washington which is used to assemble and test our water treatment systems.The lease is a month-to-month lease and the rent is $6,145 per month. Legal Proceedings Other than as noted below, we are not a party to any pending legal proceedings. On January 14, 2011 we settled all claims with an attorney, Robert J. Zepfel of Haddan & Zepfel.Mr. Zepfel filed a Complaint in the Superior Court of California, County of Orange (assigned Case No. 30-2010-00333941) alleging claims for breach of contract and seeking money damages. Mr. Zepfel's Complaint focused upon a fee agreement entered into July 2003. Mr. Zepfel claimed that as of the filing date $96,896 was due in fees, interest and penalties for non-payment. The Company and Mr. Zepfel settled the claim for $80,000 to be paid out over a period of approximately 10 months from the date of settlement. Due to cash flow constraints the Company had to renegotiate the timing of the payments, however the Company is now current in its payments and is expected to retire the liability in full before December 31, 2011. 31 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of our financial condition and results of operations should be read in conjunction with our financial statements and the notes to those statements included elsewhere in this prospectus.In addition to the historical financial information, the following discussion and analysis contains forward-looking statements that involve risks and uncertainties.Our actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, including those set forth under “Risk Factors” and elsewhere in this prospectus. Critical Accounting Policies and Estimates Our discussion and analysis of our financial condition and results of operations is based on our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States.The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses for each period.The following represents a summary of our critical accounting policies, defined as those policies that we believe are the most important to the portrayal of our financial condition and results of operations and that require management’s most difficult, subjective or complex judgments, often as a result of the need to make estimates about the effects of matters that are inherently uncertain. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles in the United States requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Significant estimates include collectability of accounts receivable, accounts payable, sales returns, and recoverability of long-term assets. Cash and Cash Equivalents Cash and cash equivalents represent cash and short-term, highly liquid investments with original maturities of three months or less. Inventory Inventory is stated at the lower of cost or market, with cost generally determined on a first-in, first-out basis. Management utilizes specific product identification, historical product demand, and comparison of inventory costs to market value as the basis for determining the need for an excess or obsolete inventory reserve. Changes in market conditions, lower than expected customer demand, or changes in technology or features are also considered by management in determining whether an allowance for obsolete inventory is required. As of June 30, 2011, September 30, 2010, and September 30, 2009, management believes that no such reserve is required. Property and Equipment Property and equipment is stated at cost. The cost of additions and improvements are capitalized while maintenance and repairs are expensed as incurred. Depreciation of property and equipment is provided on a straight-line basis over the estimated useful lives of the assets, ranging from 3 to 5 years. Accrued Derivative Liabilities We apply ASC Topic 815, “Derivatives and Hedging,” which provides a two-step model to determine whether a financial instrument or an embedded feature is indexed to an issuer’s own stock and thus able to qualify for equity treatment. In the first and second quarter of the fiscal year ended September 30, 2010, liability accounting was triggered as there were insufficient shares to fulfill all potential conversions. We determined which instruments or embedded features required liability accounting and recorded the fair values as an accrued derivative liability. The changes in the values of the accrued derivative liabilities are shown in the accompanying income statements as “gain (loss) on change in fair value of warrant and option liability” and “gain (loss) on change in fair value of beneficial conversion liability.” 32 During the year ended September 30, 2010, we determined that there were embedded derivatives in certain convertible notes payable. The change in fair value of these embedded derivatives are shown in the accompanying income statements as “gain (loss) on change in fair value of derivative liability.” Fair Value Measurements For certain of our financial instruments, including cash and cash equivalents, accounts payable, accrued expenses and short-term debt, the carrying amounts approximate fair value due to their short maturities.In addition, we have short-term debt with investors. The carrying amounts of the short-term liabilities approximate their fair value based on current rates for instruments with similar characteristics. ASC Topic 820, “Fair Value Measurements and Disclosures,” requires disclosure of the fair value of financial instruments we hold. ASC Topic 825, “Financial Instruments,” defines fair value, and establishes a three-level valuation hierarchy for disclosures of fair value measurement that enhances disclosure requirements for fair value measures.The carrying amounts reported in the balance sheets for receivables and current liabilities each qualify as financial instruments and are a reasonable estimate of their fair values because of the short period of time between the origination of such instruments and their expected realization and their current market rate of interest. The three levels of valuation hierarchy are defined as follows: • Level 1 inputs to the valuation methodology are quoted prices for identical assets or liabilities in active markets. • Level 2 inputs to the valuation methodology include quoted prices for similar assets and liabilities in active markets, and inputs that are observable for the asset or liability, either directly or indirectly, for substantially the full term of the financial instrument. • Level 3 inputs to the valuation methodology are unobservable and significant to the fair value measurement. We analyze all financial instruments with features of both liabilities and equity under ASC Topic 480, “Distinguishing Liabilities from Equity,” and ASC Topic 815. Our warrant and option liability is carried at fair value totaling $0, $0, and $7,937,620 as of June 30, 2011, September 30, 2010 and September 30, 2009, respectively.Our beneficial conversion liability is carried at fair value totaling $0, $0, and $2,001,143 as of June 30, 2011, September 30, 2010, and September 30, 2009, respectively.We used Level 2 inputs for our valuation methodology for the warrant and option liability and beneficial conversion liability as their fair values were determined by using the Black-Scholes option pricing model based on various assumptions. Fair Value as of September 30, 2009 Fair Value Measurements at September 30, 2009 Using Fair Value Hierarchy Liabilities Level 1 Level 2 Level 3 Warrant and option liability $ - $ - Conversion option liability - - Total accrued derivative liabilities $ - $ - We recognized a gain (loss) on the fair value of the warrant and option liability of $4,359,957 and ($631,781) for the years ended September 30, 2010 and 2009, respectively. We recognized a gain on the change in fair value of the beneficial conversion liability of $959,985 and $8,471,003 for the years ended September 30, 2010 and 2009, respectively. 33 We recognized a gain on the fair value of warrant and option liability of $0 and $353,353 for the three months, and of $0 and $4,359,957 for the nine months, ended June 30, 2011 and 2010, respectively. We recognized a gain on the change in fair value of beneficial conversion liability of $0 and $93,595 for the three months, and of $0 and $959,985 for the nine months, ended June 30, 2011 and 2010, respectively. The warrant and option liability and the beneficial conversion liability were both eliminated in March 2010 as we increased our authorized shares of common stock. We did not identify any other non-recurring assets and liabilities that are required to be presented in the balance sheets at fair value in accordance with ASC Topic 825. Advertising The cost of advertising is expensed as incurred, and included in sales and marketing expense. Total advertising costs were $8,000 and $0 for the years ended September 30, 2010 and 2009, respectively.Total advertising costs were $419 and $8,000 for the three months and $10,560 and $8,000 for the nine months ended June 30, 2011 and 2010, respectively. Revenue Recognition Revenues from product sales are recorded when all four of the following criteria are met: (i) persuasive evidence of an arrangement exists; (ii) delivery has occurred or services have been rendered; (iii) our price to the buyer is fixed or determinable; and (iv) collectability is reasonably assured. Our policy is to report our sales levels on a net revenue basis, with net revenues being computed by deducting from gross revenues the amount of actual sales returns and the amount of reserves established for anticipated sales returns. Our policy for shipping and handling costs billed to customers is to include these costs in revenue in accordance with ASC Topic 605, “Revenue Recognition,” which requires that all shipping and handling billed to customers should be recorded as revenue. Accordingly, we record our shipping and handling amounts within net sales and operating expenses. Deferred revenue, amounting to $0, $300,000, and $1,620,000 at June 30, 2011, September 30, 2010, and September 30, 2009 respectively, represents advance billings and/or customer deposits on products for which revenue recognition criteria have not yet been met. Research and Development The cost of research and development is expensed as incurred. Total research and development costs were $360,982 and $761,440 for the years ended September 30, 2010 and 2009, respectively. Total research and development costs were $238,636 and $7,323 for the three months and $412,842 and $118,266 for the nine months ended June 30, 2011 and 2010, respectively. Income Taxes We account for income taxes in accordance with ASC Topic 740, “Income Taxes”. ASC 740 requires a company to use the asset and liability method of accounting for income taxes, whereby deferred tax assets are recognized for deductible temporary differences, and deferred tax liabilities are recognized for taxable temporary differences. Temporary differences are the differences between the reported amounts of assets and liabilities and their tax bases. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion, or all of, the deferred tax assets will not be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. 34 Under ASC 740, a tax position is recognized as a benefit only if it is “more likely than not” that the tax position would be sustained in a tax examination being presumed to occur. The amount recognized is the largest amount of tax benefit that is greater than 50% likely of being realized on examination. For tax positions not meeting the “more likely than not” test, no tax benefit is recorded. Stock-Based Compensation We record stock-based compensation in accordance with ASC Topic 718, “Compensation - Stock Compensation.”ASC Topic 718 requires companies to measure compensation cost for stock-based employee compensation at fair value at the grant date and recognize the expense over the employee’s requisite service period. Under ASC Topic 718, volatility is based on the historical volatility of our stock or the expected volatility of the stock of similar companies. The expected life assumption is primarily based on historical exercise patterns and employee post-vesting termination behavior. The risk-free interest rate for the expected term of the option is based on the U.S. Treasury yield curve in effect at the time of grant. We use the Black-Scholes option-pricing model, which was developed for use in estimating the fair value of options. Option-pricing models require the input of highly complex and subjective variables including the expected life of options granted and the expected volatility of our stock price over a period equal to or greater than the expected life of the options. Because changes in the subjective assumptions can materially affect the estimated value of our employee stock options, it is management’s opinion that the Black-Scholes option-pricing model may not provide an accurate measure of the fair value of our employee stock options. Although the fair value of employee stock options is determined in accordance with ASC Topic 718 using an option-pricing model, that value may not be indicative of the fair value observed in a willing buyer/willing seller market transaction. Earnings Per Share Earnings per share is calculated in accordance with the ASC Topic 260, “Earnings Per Share.”Basic net income or loss per share is computed by dividing the net income or loss available to common stockholders by the weighted average number of common shares outstanding. Diluted net loss per share is based on the assumption that all dilutive convertible shares and stock options and warrants were converted or exercised. Dilution is computed by applying the treasury stock method. Under this method, options and warrants that are deemed “in the money” are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. Also, under this method, convertible notes are treated as if they were converted at the beginning of the period.The following are reconciliations of the income (numerator) and number of shares (denominator) used in the basic and diluted earnings per share computations for the year ended September 30, 2010 and for the nine months ended June 30, 2010. For all other periods presented, the aforementioned securities were determined to be anti-dilutive and the number of shares used to determine basic and diluted earnings per share were the same. For the Year Ended September 30, 2010 Income (Numerator) Weighted Average Number of Shares (Denominator) Amount per Share Basic Earnings Per Share Income available to common stockholders $ $ Effect of Dilutive Securities Stock options - Warrants - - Convertible Debt Diluted earnings per share Adjusted income available to common stockholders $ $ 35 For the Nine Months Ended June 30, 2010 Income (Numerator) Weighted Average Number of Shares (Denominator) Amount per Share Basic Earnings Per Share Income available to common stockholders $ $ Effect of Dilutive Securities Stock options - Warrants - Convertible Debt Diluted earnings per share Adjusted income available to common stockholders $ $ Contractual Obligations At June 30, 2011, the duration and amounts of our significant contractual obligations were as follows: Payments due by Period Less than One to Three to More Than One Year Three Years Five Years Five Years Total Notes payable, related parties $ $
